Citation Nr: 1034308	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-36 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department 
of Veterans Affairs disability compensation in the amount of 
$111,260.13.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
April 1955 to June 1973.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an April 2007 determination of the Committee on Waivers 
and Compromises of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The overpayment in this case was created when the RO terminated 
the Veteran's disability compensation because he had been 
identified as a fugitive felon on the basis of an outstanding 
warrant.  38 U.S.C.A. § 5313B.  

In October 2006, the RO notified the Veteran by letter that his 
disability compensation benefits were discontinued, effective 
December 27, 2001, on the basis of his status as a fugitive felon 
and that the warrant had not yet been cleared.  

The retroactive discontinuance of disability compensation for the 
period from December 27, 2001, to October 2006 (the date that 
compensation was stopped) resulted in an overpayment of 
$111,260.13.  An audit of the Veteran's account, reflecting the 
overpayment, was sent to him in November 2006.



A veteran eligible for compensation may not be paid such benefit 
for any period during which he is a fugitive felon.  The term 
"fugitive felon" means a person who is a fugitive by reason of 
(a) fleeing to avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit a criminal 
offense, which is a felony under the laws of the place from which 
the person flees, or (b) violating a condition of probation or 
parole imposed for commission of a felony under a Federal or 
State law.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 
3.665(n)(2) (2009).

The term felony includes a high misdemeanor under the laws of a 
State which characterizes as high misdemeanors offenses that 
would be felony offenses under Federal law.  38 C.F.R. § 
3.666(e)(3) (2009).

In this case, the matter of whether the overpayment was properly 
created must be addressed before a claim for waiver of an 
overpayment may be adjudicated.  Schaper v. Derwinski, 1 Vet. 
App. 430, 434-35 (1991); see VAOGCPREC 6-98 (Apr. 24, 1998) 
(cited 63 Fed. Reg. 31,264 (1998)).  

Documentation in the claims file includes a report from the VA 
Office of Inspector General Fugitive Felon Program indicating 
that there was an outstanding warrant, dated in December 2001, 
for the Veteran from the Cochise County Sheriff's Office in 
Bisbee, Arizona.  The offense was listed as obstructing justice, 
but the report does not specifically state that such offense was 
a misdemeanor or felony.  

Other records in the file show that the Veteran resided in 
Arizona in December 2001, but that at some point before October 
2002 he had relocated to Texas.  There is no documentation in the 
file from the Cochise County Sheriff's Office to indicate whether 
any attempts were made to notify the Veteran that a warrant had 
been issued, whether the Sheriff's Office had any information 
that the Veteran was intentionally trying to avoid prosecution 
during the time that the warrant was outstanding, and whether the 
warrant was still valid. 




On the basis of the current record, there is insufficient 
evidence to determine whether the Veteran is a fugitive felon 
under 38 U.S.C.A. § 5313B. 

In light of the above, further evidentiary development is needed 

Accordingly, the case is REMANDED for the following action:

1. Ask the Cochise County Sheriff's 
Office: 

a). Whether the warrant dated in 
December 2001 pertained to the 
commission of a felony under Arizona 
state law or misdemeanor under 
Arizona state law that would be 
felony offense under Federal law; 

b). What attempts, if any, were made 
to notify the Veteran that the 
warrant, dated in December 2001, had 
been issued and the circumstances and 
scope of any such attempts to execute 
the warrant, and whether the 
Sheriff's Office had any information 
that the Veteran was intentionally 
trying to flee to avoid prosecution 
during the time that the felony 
warrant was outstanding; and, 

c). Whether the warrant is still 
outstanding or cleared and, if so, 
the date the warrant was cleared. 






2. Following completion of the above, 
adjudicate the Veteran's claim for waiver 
of recovery of an overpayment to include 
the question of whether the Veteran was a 
fugitive felon under 38 U.S.C.A. § 5313B; 
38 C.F.R. § 3.665(n).  If the decision 
remains adverse to the Veteran, provide 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).



